Scott, J.:
The opinion delivered by the learned justice who wrote for the Court of Special Sessions discusses- the constitutional infirmity of the clause of the statute upon which the prosecution is based so satisfactorily.that vre adopt it as the opinion of this court.* It would be necessary to add nothing to it, were it not for the fact that in the discussion which has been had' a confusion seems to have arisen as to precisely what is the offense charged. The statute (Labor Law [Laws of 1897, chap. 415], § 77, ás amd. by Laws of 1903, chap: 184} contains two inhibitions. It forbids .the employment of any minor under the age of eighteen years, or any female of any age, in any factory before six o’clock in the morning or after nine o’clock in the evening. It is this clause which the defendant is charged with violating, and only so much of this clause as relates to the employment of adult women. The other prohibition is quite distinct and forbids the employment of any. such minor or woman for-moré than ten hours a day, or for more than sixty hours in the week, except as therein provided. - The two inhibitions are quite distinct and unrelated. The first, which is the only one in question now, has nothing to do with the length of time a woman or minor shall work, for permitting such work for an hour, or even less time, within the prohibited hours is a violation of the clause. We may all be prepared to agree that for physical reasons a woman cannot, speaking generally, work as long or as hard as a man, and if we had to consider a statute limiting, the number of hours, per day or per week, during which a woman might work, the arguments now put forth to sustain the clause under consideration would be apposite and persuasive.' But -that question is not before us, and its discussion serves rather to cloud than to clarify the question which is before lis. The provision -under examination'is aimed solely against work at night, without regard -to the length of time during which work is performed, or the conditions under which it is carried on, and-in order to sustain the. reasonableness of the provision we must find that, owing to some phys*381ical or nervous difference, it is more harmful for a woman to work at night than for a man to do so, for, concededly, the clause in question would be unconstitutional if it applied to men as well as to women. We are not aware of any such difference, and in all the discussions that have taken place none such have been pointed out.
The order appealed from is, therefore, affirmed.
McLaughlin and Clarke, JJ., concurred; Ingraham and Houghton, JJ., dissented.

 See post, p. 386,— [Rep.